DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner's Note.
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as", “able to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as"", “able to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as"", “able to” or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
The examiner is aware of the functional language in the claims.

Drawings Objections 
           MATERIAL NOT SHOWN
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, centrifugal force, pressure, pneumatic force, electronic mechanism, and/or a mechanical mechanism, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The above are only examples of such informalities.  The Applicant is required to review the entire drawings and correct all such informalities.

Claim Objections
Claim  16 is objected to because of the following informalities:
The term “to be” is not a positive limitation inasmuch as the term is in future tense and implies a change in condition in the future. This does not serve to limit the structure in the present tense. Appropriate correction is required.
Claim 11 objected to because of the following informalities: (thereby). Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 13, 16-18 and 21  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claim 12     the term “a life of the battery at least about 1.1 times greater when the blades are in an extended state compared to a retracted state” is improper claim language rendering the claim vague and indefinite for examination. It is unclear why and how a life of the battery at least about 1.1 times greater when the blades are in an extended state compared to a retracted state, since the ratio of the blade span in the extended state is not defined.

Re claim 16     the term “the control system recognizes a size, weight, and/or volume of a package to be delivered” is improper claim language rendering the claim vague and indefinite for examination. It is unclear how the control system recognizes a size, weight, and/or volume of a package to be delivered.
Re claim 17     the term “the control system recognizes an environmental condition” is improper claim language rendering the claim vague and indefinite for examination. It is unclear how the control system recognizes an environmental condition.

Re claim 18     the term “the control system recognizes an identified need for increased lift, decreased drag, and/or storage” is improper claim language rendering the claim vague and indefinite for examination. It is unclear how the control system recognizes an identified need for increased lift, decreased drag, and/or storage.

Re claim 18     the term “an identified need for increased lift, decreased drag, and/or storage” is improper claim language rendering the claim vague and indefinite for examination. It is unclear what an identified need for increased lift, decreased drag, and/or storage refer to.

Re claim 21     the term “the control system recognizes opening and/or closing of the case; placing and/or removing of the unmanned aerial vehicle in and/or from the case; and/or powering of the unmanned aerial vehicle on or off” is improper claim language rendering the claim vague and indefinite for examination. It is unclear how the control system recognizes opening and/or closing of the case; placing and/or removing of the unmanned aerial vehicle in and/or from the case; and/or powering of the unmanned aerial vehicle on or off.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.


                                                       Reference of prior art 

Moffitt et al.  (US 5735670, Rotor System Having Alternating Length Rotor Blades And Positioning Means Therefor For Reducing Blade-vortex Interaction (BVI) Noise).
Pantalone et al.  (US 20220024569, Fold-Out Propeller Tip Extensions).
Cracknell et al.  (US 20220001975, TECHNIQUES FOR STORING, TRANSPORTING AND OPERATING A UAV).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or each

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8, and 11-18  are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Pantalone.

Re Claim 1          Referring to the figures and detailed description above, Pantalone discloses: A blade for unmanned aircraft vehicles, the blade comprising: a base portion; and an elongated portion extending longitudinally from the base portion to a tip portion, wherein the elongated portion is adapted for extension and/or retraction in the longitudinal direction (¶ 0131-0132).

Re Claim 5          Referring to the figures and detailed description above, Pantalone discloses: A propeller for unmanned aircraft vehicles, the propeller comprising: a hub portion adapted to fit on an unmanned aircraft system; and a plurality of blades extending longitudinally from a base portion to a tip portion, wherein the blades are adapted for extension and/or retraction in the longitudinal direction (¶ 0131-0132).
Re Claim 8          Referring to the figures and detailed description above, Pantalone discloses: An unmanned aircraft vehicle system, the system comprising: a body and a control system within the body (¶ 0056 and fig. 2, items 200, 212 and 208); and one or more propellers operably connected to the body, wherein the propeller comprises a plurality of blades extending longitudinally from a base portion to a tip portion, wherein the blades are adapted for extension and/or retraction in the longitudinal direction (¶ 0131-0132).
Re Claim 11          Referring to the figures and detailed description above, Pantalone discloses:  The unmanned aircraft vehicle system of claim 8, wherein the blades of the one or more propellers are adapted for extension and/or retraction in the longitudinal direction, thereby increasing and/or decreasing the propeller wingspan (¶ 0131-0132).
Re Claim 12          Referring to the figures and detailed description above, Pantalone discloses:   The unmanned aircraft vehicle system of claim 8, further comprising a battery for powering the vehicle (¶ 0087), wherein a life of the battery at least about 1.1 times greater when the blades are in an extended state compared to a retracted state (function language, due to the greater lift when the blades are in an extended state, therefore, in order to maintain the same lift generated by the blade the RPM of the blade has to be reduced proportional to the increase of the blade span).
Re Claim 13          Referring to the figures and detailed description above, Pantalone discloses:  The unmanned aircraft vehicle system of claim 12, wherein a flight time, flight distance, and/or flight maximum height of the system with the battery is at least about 1.1 greater when the blades are in an extended state compared to a retracted state (function language, due to the greater battery life when the blades are in an extended state, therefore, a flight time, flight distance, and/or flight maximum height of the system proportional to the increase of the battery life and the increase of the blade span).
Re Claim 14          Referring to the figures and detailed description above, Pantalone discloses:   The unmanned aircraft vehicle system of claim 8, wherein the control system causes extension and/or retraction between an extended state and a retracted state of the blades by an extension mechanism that utilizes centrifugal force (¶ 0148), pressure, pneumatic force, electronic mechanism, and/or a mechanical mechanism (¶ 0148).
Re Claim 15          Referring to the figures and detailed description above, Pantalone discloses:   The unmanned aircraft vehicle system of claim 8, wherein the control system is programmed to automatically trigger an extension or retraction of the one or more blades based on an application or use of the unmanned aircraft vehicle system (¶ 0056 for autonomous implementation, and 0149).
Re Claim 16          Referring to the figures and detailed description above, Pantalone discloses:   The unmanned aircraft vehicle system of claim 8, wherein the control system is programmed to automatically trigger an extension or retraction of the one or more blades based on a size, weight, and/or volume of a package to be delivered (¶ 0056 for autonomous implementation, …In an autonomous implementation, all functionality of the aerial vehicle is automated; e.g., pre-programmed or controlled via real-time computer functionality that responds to input from various sensors and/or pre-determined information “data regarding the size, weight, and/or volume of the package” and 0149).
Re Claim 17          Referring to the figures and detailed description above, Pantalone discloses:   The unmanned aircraft vehicle system of claim 8, wherein the control system is programmed to automatically detect and/or trigger automatic retraction and/or extension of the blades based on an environmental condition (¶ 0004, 0037 and 0068).
Re Claim 18          Referring to the figures and detailed description above, Pantalone discloses:   The unmanned aircraft vehicle system of claim 8, wherein the control system is programmed to automatically detect and/or trigger automatic retraction and/or extension of the blades based on an identified need for increased lift, decreased drag, and/or storage (¶ 0039).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 3, 6, 7, 9, 10  and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantalone and further in view of Moffitt.

Re Claims 2, 6, 9 and 10          Referring to the figures and detailed description above, Pantalone discloses: The propeller, wherein a lift area for each blade/propeller/ a wingspan is greater in an extended state as compared to a retracted state (¶ 0131-0132).
However Pantalone fails to teach as disclosed by Moffitt: the increase is at least about 1.1 times (col. 6, l 20-32).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Moffitt teachings of the increase is at least about 1.1 times into the Pantalone to obtain a specific lift increase as required/needed.

Re Claims 3 and 7          Referring to the figures and detailed description above, Pantalone discloses:  The propeller, wherein a fluid resistance of each blade is greater in an extended state as compared to a retracted state (¶ 0131, 0132 and 0149).
However Pantalone fails to teach as disclosed by Moffitt: the increase is at least about 1.1 times (col. 6, l 20-32, a fluid resistance of each blade is proportional to the lift generated by the Variable Diameter Rotor, therefore it is at least about 1.1 times greater in an extended state as compared to a retracted state).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Moffitt teachings of the increase is at least about 1.1 times into the Pantalone to limit a fluid resistance of each blade increase as required/needed.

Re Claim 4          Referring to the figures and detailed description above, Pantalone discloses:   The blade of claim 1, wherein a length of the blade extends in an extended as compared to a retracted state (¶ 0131-0132).
However Pantalone fails to teach as disclosed by Moffitt: the increase is at least about 5% in an extended state (col. 6, l 20-32).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Moffitt teachings of the increase is at least about 5% in an extended state into the Pantalone to obtain a specific lift increase as required/needed.

Claim(s) 19 and 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantalone and further in view of Cracknell.

Re Claim 19          Referring to the figures and detailed description above, Pantalone fails to teach as disclosed by Cracknell:    The unmanned aircraft vehicle system of claim 8, further comprising a storage case comprising a cavity sized and arranged for receiving the unmanned aircraft system when the blades are in a longitudinally retracted state, but not when the blades are in a longitudinally extended state (fig. 2, item100, depicts the limitation).
Re Claim 21          Referring to the figures and detailed description above, Pantalone, as modified above, discloses: The unmanned aircraft vehicle system of claim 19, wherein the control system is programmed to automatically detect and/or trigger automatic retraction and/or extension of the blades based on: opening and/or closing of the case; placing and/or removing of the unmanned aerial vehicle in and/or from the case; and/or powering of the unmanned aerial vehicle on or off (Pantalone ¶ 0056, 0059, …various types of sensors, and may include a computing system configured to provide the functionality that responds to input from various sensors and/or pre-determined information, thus, it is capable of sensing the above limitations to send a signal to the computer to automatically detect and/or trigger automatic retraction and/or extension of the blades).

Claim(s) 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantalone and further in view of Cracknell and further in view of Moffitt.

Re Claim 20          Referring to the figures and detailed description above, Pantalone, as modified above, discloses: The unmanned aircraft vehicle system of claim 19, wherein overall volume space required to store the unmanned aircraft vehicle is less in a retracted state as compared to an extended state (¶ 0131-0132).
However Pantalone, as modified above, fails to teach as disclosed by Moffitt: the decrease is at least about 1.1 times (col. 6, l 20-32).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Moffitt teachings of the increase is at least about 1.1 times into the Pantalone, as modified above, to reduce the size of the case.

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/         Primary Examiner, Art Unit 3642